PER CURIAM.
This is an appeal and cross-appeal from an order whereby the judge of compensation claims awarded wage loss benefits for the period January 27, 1994, through November 19, 1994, and also awarded future remedial care and temporary total disability from November 19, 1994. Because the awards of remedial care and temporary total disability cannot be reconciled on this record with the judge’s finding that the appellant had attained maximum medical improvement prior to November 19,1994, we reverse.
The record reveals a conflict between the testimony of physicians who placed the appellant at maximum medical improvement and the testimony of other physicians that the claimant could benefit from further remedial treatment. On remand, the judge is directed to resolve this conflict and reconsid*333er the claims for wage loss, temporary total disability, and remedial care in light of his resolution of this conflict.
The order is reversed and the ease is remanded.
ALLEN, KAHN and DAVIS, JJ., concur.